DETAILED ACTION

Response to Amendment
Claims 1-6 and 8-11 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 8/8/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2013/200984, see Machine Translation) in view of Park et al. (US 2004/0042954) and further in view of Behan et al. (US 2017/0033353).

Regarding claims 1, 3-5, and 8, Asami et al. discloses a negative electrode ([0058]) comprising:  a first negative electrode active material ([0047], ref B) comprising a first core comprising a silicon oxide based composite ([0047], SiOx) and a carbon coating layer ([0047]) covering the first core ([0047]); and a second negative electrode active material ([0021], ref A, A1) comprising a second core comprising artificial graphite ([0021]) and a carbon coating layer ([0021]) covering the second core ([0021])
Asami et al. does not explicitly disclose the carbon coating layer of the first core has higher crystallinity compared to the carbon coating layer of the second core, nor the relative FWHM values of the carbon of the first core compared to the FWHM values of the carbon of the second core as set forth in the claim.
As the battery capacity and cycle life are variables that can be modified, among others, by adjusting said crystallinity / FWHM value, with said battery capacity and cycle life both increasing as the crystallinity / FWHM value is varied, the precise crystallinity / FWHM value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed crystallinity / FWHM value cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the crystallinity / FWHM value in the apparatus of Asami et al. as taught by Park et al. to obtain the desired balance between the battery capacity and cycle life (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Asami et al. also does not explicitly disclose the silicon oxide based composite is M-SiOx, with M in an amount of 4-20 wt%, M is Mg.
Behan et al. discloses a lithium secondary battery (Title) including a negative active material comprising M – SiOx in an amount of M being 10 wt%, M is Mg, Ca, Ti, or Zr ([0044]-[0046]).  This configuration enhances electrical performance of the battery ([0041], [0050]).
Behan et al. and Asami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the M-SiOx composite disclosed by Behan et al. into the negative electrode of Asami et al. to enhance battery electrical properties and overall performance.

Regarding claim 2, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses only ([0058], only “A” and “B” present) the first negative electrode active material and the second negative electrode active material as the negative active material ([0058]).

Regarding claim 6, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses a weight ratio range of the first electrode active material ([0047], “B”) to the second negative electrode active material ([0021], “A”) is 12:88 ([0085]).

Regarding claim 7, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses M is

Regarding claim 10, modified Asami et al. discloses a lithium secondary battery (Abstract, [0097]) comprising the negative electrode as set forth above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2013/200984, see Machine Translation) in view of Park et al. (US 2004/0042954) and Behan et al. (US 2017/0033353) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0322611).
Regarding claim 9, modified Asami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the carbon coating layers of the first core and the second core independently has a thickness of 10 – 100 nm.
Lee et al. discloses in Fig 1, a battery (Abstract) having an anode active material ([0002]) including silicon oxide coated with carbon at a thickness of 40 nm ([0055]).  This configuration enhances capacity while controlling volume expansion ([0002]).
Lee et al. and Asami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon coating of Asami et al. at the thickness disclosed by Lee et al. to enhance battery capacity while preventing volume expansion of the electrode material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2013/200984, see Machine Translation) in view of Park et al. (US 2004/0042954) and Behan et al. (US 2017/0033353) as applied to claim 1 above, and further in view of X et al. (US 2017/0012282).
Regarding claim 11, modified Asami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a weight ratio range of the first to second active material 5:95 – 10:90.
Kondo et al. discloses in Figs 1-32, a secondary battery (Abstract) including a negative active material comprising a mix of SiOx and carbon, with SiOx comprising 5-30 mass%, overlapping the instant claim limitations ([0241]-[0243]).  This configuration enhances the cycle characteristics of the battery ([0243]).
Kondo et al. and Asami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the amounts of first and second active materials disclosed by Kondo et al. into the negative electrode of Asami et al. to enhance cycling characteristics and thus overall battery performance.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-11 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725